The real issue in this court is contained in a narrow compass. It appears from the record that on May 25, 1920, the St. Louis Circuit Court appointed John H. Conrades, Thomas Mellon and Ben G. Brinkman receivers of the Blue Bird Manufacturing Company, a Delaware corporation. Said receivers took charge of all the assets of the above corporation, a part of which consisted of fifty-one per cent of the capital stock of the Blue Bird Appliance Company, a Missouri corporation. On June 19, 1920, said receivers commenced an action against the Appliance Company, in the circuit court aforesaid, to have a receiver appointed for said last named company. They alleged the ownership of said fifty-one per cent of stock as such receivers, and based their right to have a receiver appointed for the Appliance Company solely on the ground that all of the directors, officers, managers and executives of the Appliance Company had resigned, abandoned the property and assets of said company, and that it was without any officers, directors, managers or executives. The circuit court thereupon appointed appellant Emmett J. Finneran receiver of the Appliance Company, who qualified, and entered upon the performance of his duties as such receiver. Appllants Pearcy and Smith were likewise appointed as attorneys for receiver Finneran. On November 1, 1920, Mr. George T. Priest filed, in the St. Louis Court of Appeals, an application for a writ of prohibition against Judge Calhoun, before whom said *Page 632 
cause was pending, in which a receiver had been appointed to take charge of the property and assets of the Appliance Company. Mr. Priest alleged in his application for a writ that he was a stockholder and creditor of the Appliance Company, etc. He further alleged that the circuit court was without jurisdiction to appoint said receiver, and that its acts in so doing were void, etc. Thereafter, the St. Louis Court of Appeals issued in said cause a writ of prohibition against the judge of the circuit court aforesaid, before whom said cause was pending, which absolutely cut off his right to proceed further in said cause. [207 Mo. App. 149.] Our Court en Banc, in a certiorari
proceeding, refused to quash the record of the Court of Appeals in respect to its action in issuing the writ of prohibition aforesaid. In other words, the Court of Appeals, in legal effect, held, that the circuit court was without jurisdiction to appoint Mr. Finneran as receiver of the Appliance Company; and that all the proceedings with reference to the appointment of said appellants were coram non judice and void. After the issuance of said writ of prohibition, Appellant Finneran, as receiver, and said appellants Pearcy and Smith, as his counsel, filed in the circuit court aforesaid their respective motions, in which they each claimed the sum of $10,000 as compensation for their services. Both motions were by the trial court stricken from the files of said court, without any further disposition of the matter. Thereupon, both Finneran and his attorneys, Pearcy and Smith, appealed to this court. The original receivers, John H. Conrades, Thomas Mellon and Ben G. Brinkman, resigned, the circuit court appointed Wm. H. Schaumberg to succeed them as receiver, and this court permitted him to be substituted as plaintiff in each of the above appeals.
We have read, with a great deal of interest, the briefs of counsel and the authorities cited therein. We have been unable to find any authority in this State or elsewhere, based upon the facts before us, which sustains *Page 633 
the contention of appellants. The latter did not see fit to go before the Court of Appeals and ask for a modification of the writ of prohibition, so as to enable them to present their respective claims for services and compensation, if they were entitled to any. The circuit court was without jurisdiction to proceed further in said cause after the issuance and service of said writ by the Court of Appeals. Its power to issue same was definitely settled by the ruling of the Supreme Court en Banc in the certiorari proceeding. We are of the opinion that if the circuit court had proceeded to a trial of appellants' motions, it would have been in contempt of the Court of Appeals, and liable to be proceeded against accordingly. If the plaintiffs were not entitled to a receiver for the Appliance Company, why should the property of the latter be subjected to the payment of appellants' debts contracted under a void proceeding?
It should be kept in mind that this is not a proceeding in which the appellants are seeking to compel the Blue Bird Manufacturing Company to compensate them for the services alleged to have been performed. Nor is it a proceeding in which the original receivers, as individuals, are called upon to compensate the appellants for said services. Nor is the question legally before us, as to whether the appellants are estopped from asserting a right of action in this case, on account of their alleged election in presenting their demands for said services against the Federal Receiver, to whom appellant Finneran delivered the property and assets of the Appliance Company. We express no opinion as to the right of appellants in respect to either of said matters. On the contrary, we simply hold that, in the action now pending before us, the trial court committed no error in obeying the writ of prohibition issued against it, by the Court of Appeals, with the endorsement of the Court en Banc.
(a) Under the circumstances of this case, the officers of the court, who were entitled to their legal fees, *Page 634 
could have collected the same by fee bill, if they had not already been paid, without any judgment having been rendered. [Sec. 10986, R.S. 1919; Hoover v. Ry. Co., 115 Mo. 77; Van Trump v. Sanneman, 187 S.W. l.c. 125; Farris v. Smithpeter,180 Mo. App. 466.]
The demands of appellants called for adjudication in some tribunal having jurisdiction over the same. They have no standing in this case, however, because the claim of Finneran to act as receiver was by the Court of Appeals declared void, and appellants prohibited by said court from proceeding further in said cause. The ruling of the trial court on the record before us is accordingly affirmed. HIGBEE, C., concurs.